                                                   UNITED STATES DISTRICT COURT

                                                 SOUTHERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA                                 )
                                                              )
                      V.                                      )       CRIMINAL NO. 13-767 (JGK)
                                                              )
     ZORAIDA RAMIREZ,                                         )



                   PROPOSED ORDER ON REQUEST FOR CONTINUANCE OF SUBMISSIONS
                                       AND SENTENCING


                   THIS MATTER, having come before the Court on Defendant's Letter Motion dated

     February 7, 2020, and finding that the transcript for the Sentencing Minutes of this Court of Ms.

     Zoraida Ramirez has yet to be transcribed, and finding that such transcript is essential for the

     sentencing of Ms. Ramirez on her violation of supervised release, it is hereby

                   ORDERED that upon receipt of the sentencing minutes, defense counsel will file her

     submission within five days. The government shall have 7 days to respond to the defense

     submission, the sentencing shall be held o n ~                         (3 1 ol';ioct~fle;etft·
     March 11th to March 27th acknowledging that the defense attorney is away for personal reasons

     and court demands from February 12th to March 10th and also unavailable March 121\ and away

     March 30th through April 19th foF personal and court demands.



                   SO ORDERED this (i2_ day of February, 2020




USDC SDNY
[JOCUMENT
fLECTRONICALL Y F"ILED
D(,'.l~.u                  -;. ___Tf:Y/)_----·--•·                1
I - -r,::-
r
        - f~ ll..,C. O..      •      -· . .,______ ,• .,
                                     ~
